Case: 4:12-cv-00361-AGF Doc. #: 861 Filed: 04/23/20 Page: 1 of 2 PageID #: 12866


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SCOTT D. MCCLURG, et al.,                   )
                                            )
               Plaintiffs,                  )
                                            )
         vs.                                )          Case No. 4:12-CV-00361-AGF
                                            )
MALLINCKRODT, INC., et al.,                 )          Lead Case
                                            )
               Defendants.                  )

                              ORDER OF CONSOLIDATION

      Pursuant to the Administrative Order that Chief Judge Rodney W. Sippel entered

in McClurg on October 15, 2018, regarding Radionuclide Exposure Claims against

Mallinckrodt LLC and/or Cotter, ECF No. 742, the following cases shall be consolidated

with this case as the Lead Case pursuant to Federal Rule of Civil Procedure 42(a) and

Local Rule 4.03:

      4:20-cv-00568-AGF Hussman et al v. Mallinckrodt LLC. et al
      4:20-cv-00569-AGF Baker et al v. Mallinckrodt LLC. et al

      These cases involve the same Defendants, Plaintiffs’ counsel, and general

allegations as the Lead Case and therefore present common questions of law and fact.

      Accordingly,

      IT IS HEREBY ORDERED that the Clerk of Court shall consolidate the cases

listed above with Case No. 4:12-CV-00361-AGF for pretrial purposes. The undersigned

will preside over all pretrial motions on common issues, including ruling on any

dispositive and Daubert motions. At the conclusion of the pretrial phase, the cases will

be unconsolidated.
Case: 4:12-cv-00361-AGF Doc. #: 861 Filed: 04/23/20 Page: 2 of 2 PageID #: 12867


       IT IS FURTHER ORDERED that Case Management Orders and other Orders

entered in the Lead Case shall apply to all consolidated cases.

       IT IS FURTHER ORDERED that all future filings other than pleadings as

defined in Rule 7(a) of the Federal Rules of Civil Procedure, should be made in this case,

Case No. 4:12-CV-00361-AGF, which is designated as the “Lead Case,” and should only

reference the case number of the Lead Case. Pleadings as defined in Rule 7(a) should be

filed only in the individual (original) case file.

       IT IS FURTHER ORDERED that the Clerk of Court shall file a copy of this

Order in the Lead Case and in the above-listed cases.



                                                     ________________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE
Dated this 23rd day of April, 2020.




                                                2
